TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-04-00754-CV




            San Marcos Exchange, L.P., A Texas Limited Partnership, Appellant

                                               v.

                    Jo Anna Deberardino and Mark Maslanka, Appellee




             FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
         NO. 8292-C, HONORABLE LINDA ANN RODRIGUEZ, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant San Marcos Exchange, L.P., has advised this Court that this matter has

been resolved and it no longer wishes to prosecute the appeal. The appeal is dismissed. See Tex.

R. App. P. 42.1(a)(1).




                                            Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed on Appellant’s Motion

Filed: March 24, 2005
2